

EXHIBIT 10.19.3
AMENDMENT NO.3 TO THE AMENDED AND RESTATED WHOLESALE FINANCING PLAN


This Amendment No. 3 to the Amended and Restated Wholesale Financing Plan (the
“Amendment”) is entered into effective as of April 1, 2016 by and between Titan
Machinery, Inc., (“Debtor”) and DLL Finance LLC (f.k.a. Agricredit Acceptance
LLC) (“Secured Party”) (each a “Party” and collectively the “Parties”).
Debtor and Agricredit Acceptance LLC, as predecessor in interest to Secured
Party, entered into the Amended and Restated Wholesale Financing Plan dated
October 31, 2013, as amended by Amendment No. 1 to the Amended and Restated
Wholesale Financing Plan dated April 1, 2015 and Amendment No. 2 to the Amended
and Restated Wholesale Financing Plan dated September 1, 2015 (as amended, the
“Agreement”), and Debtor and Secured Party now desire to further amend the
Agreement as set forth below.


NOW THEREFORE, INTENDING TO BE LEGALLY BOUND, and in consideration of the mutual
covenants and agreements contained herein, the Parties agree as follows:


1.
Integration. Except as amended herein, the terms and conditions of the Agreement
shall remain unchanged and in full force and effect. In the event of a conflict
between the terms of this Amendment and the Agreement, the terms of this
Amendment shall prevail. Capitalized terms used herein but not otherwise defined
shall have the meanings ascribed to them in the Agreement.

2.
Amendment. The Agreement shall be amended as follows:

a.
The Total Amount of Uncommitted Credit Facility at Approval, as indicated on the
first page of the Agreement, shall be deleted and replaced with One Hundred Ten
Million Dollars ($110,000,000.00). Debtor waives receipt of written notice from
Secured Party regarding the foregoing.

b.
The first phrase prior to (a) in the first sentence of Section 6 titled “Payment
Terms” is hereby deleted in its entirety and replaced with the following:

“The Debtor promises to pay to the order of Secured Party all Obligations
including all principal, interest and other charges related to financed New
Inventory or Used Inventory items on the earlier of (x) ten (10) Business Days
from the date of sale, lease, or other disposition; (y) acceleration; or (z) as
follows:”
c.
Subsection (b)(1), titled “Standard Rate” of Section 6 titled “Payment Terms” is
hereby deleted in its entirety and replaced with the following:

1.
Standard Rate. All accrued and unpaid interest is due and payable on the 25th of
each month according to the following schedule: Unless otherwise announced by
Secured Party, interest will accrue on the principal balance of all outstanding
balances due hereunder from the date of the Dealer Wholesale Funding Request
applicable to such Inventory and shall thereafter accrue on the unpaid balance
at an annual rate (the “Standard Rate”), which for any particular month, shall
be equal to the “LIBOR Rate” in effect for the first day of such month, plus:



a.
If the average daily outstanding principal balance for the prior month is less
than $35,000,000, then 4.44%;



b.
If the average daily outstanding principal balance for the prior month is equal
to $35,000,000 but less than $55,000,000, then 4.19%; or



c.
If the average daily outstanding principal balance for the prior month is equal
to or more than $55,000,000, then 3.94%.




1 of 5



--------------------------------------------------------------------------------



The Standard Rate above does not include the additional 1.00% charged to fund
the marketing pool as described in Section 9. The average daily outstanding
principal balance is calculated by dividing the sum of the end of the day
balances during the month by the number of days in the month, all as determined
by Secured Party. For the avoidance of doubt, the calculation of average daily
outstanding principal balance shall exclude all vendor program lines by which
Secured Party finances Debtor’s acquisition of inventory under the terms of
program agreements between such vendors and Secured Party.


Secured Party reserves the right to adjust the interest rate upon notice to
Debtor, including, without limitation, in the event the use of the LIBOR Rate is
suspended as provided herein. In addition, on the 25th (or next Business Day
thereafter) of the last month of each calendar quarter, Secured Party shall
calculate the difference between the “30 Day” LIBOR Rate and “90 Day” LIBOR
Rate. If the change in such difference from the prior measurement is equal to or
exceeds 5 basis points (0.05%), then the Standard Rate shall automatically be
increased or decreased, as applicable, by such amount (the “Quarterly
Adjustment”).


For purposes of illustration only:
•
If on March 25 the LIBOR Rate is 0.50% and the 90 day LIBOR Rate is 0.70%, that
is a difference of 0.20%. If on the next date of measurement, June 25, the LIBOR
Rate is 0.50% and the 90 day LIBOR Rate is 0.80%, that is a difference of 0.30%.
Therefore, the change in such difference between the dates of measurement is
equal to a 0.10% increase and the Quarterly Adjustment shall be an increase of
0.10% and the resulting Standard Rate for the following calendar quarter shall
be the LIBOR Rate plus, depending on then applicable average outstanding
principal balance for the prior month as set forth in paragraphs (a) through (c)
of this subsection above, 4.54%, 4.29%, or 4.04%.

•
In contrast, if on March 25 the LIBOR Rate is 0.50% and the 90 day LIBOR Rate is
0.70%, that is a difference of 0.20%. If on the next date of measurement, June
25, the LIBOR Rate is 0.60% and the 90 day LIBOR Rate is 0.70%, that is a
difference of 0.10%. Therefore, the change in such difference between the dates
of measurement is equal to a 0.10% decrease and the Quarterly Adjustment shall
be a decrease of 0.10% and the resulting Standard Rate for the following
calendar quarter shall be the LIBOR Rate plus, depending on then applicable
average outstanding principal balance for the prior month as set forth in
paragraphs (a) through (c) of this subsection above, 4.34%, 4.09%, or 3.84%.

•
Finally, if on March 25 the LIBOR Rate is 0.50% and the 90 day LIBOR Rate is
0.60%, and on June 25 the LIBOR Rate is 0.60% and the 90 day LIBOR Rate is
0.70%, then there was no change in the difference from the prior measurement and
there shall be no Quarterly Adjustment.



As used herein, the LIBOR Rate for any particular month means the highest per
annum rate of interest described as the “30 Day” or “One month”, “London
interbank offered rate” as published in the “Money Rates” section of the Wall
Street Journal - Central Edition or its successor, in effect on the 25th day of
the previous calendar month (if it is a Business Day, if not the next Business
Day), which rate shall apply throughout the applicable calendar month. For
example, if on July 25th (assuming it is a Business Day), the LIBOR Rate is 3%,
3% will be used as the LIBOR Rate for the entire month of August. Secured Party
may, but shall not be obligated to, make a change from the “30 Day” LIBOR Rate
to the “90 Day” or “Three Month” LIBOR Rate and vice versa upon sixty (60) days
prior written notice from Debtor requesting such change. In the event of a
change that results in the utilization of the “90 Day” LIBOR Rate to calculate
the Standard Rate, the Quarterly Adjustment shall not apply.



2 of 5



--------------------------------------------------------------------------------



d.
Exhibit A defined in the Agreement as the “Terms Schedule” is hereby deleted in
its entirety and replaced with Exhibit A attached hereto and incorporated by
reference.

3.
Miscellaneous. This Amendment may be executed in counterparts, including
facsimile counterparts, each of which will constitute an original, but which
collectively will form one and the same instrument. This Amendment constitutes
the final agreement between the Parties and is the exclusive expression of the
Parties’ agreement on the matters contained herein. All earlier and
contemporaneous negotiations and agreements between the Parties on the matters
contained herein are expressly merged into and superseded by this Amendment. Any
modification or additions to the terms of this Amendment must be in a written
agreement identified as an amendment and executed by both Parties.



[Signature Page to Follow]

































3 of 5



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Amendment effective as of the
date set forth above.


[debtorsignature1a01.jpg]
Titan Machinery, Inc.
[securedpartysignaturea01.jpg]


DLL Finance LLC 
At: 8001 Birchwood Court, Johnston, IA 50131
Debtor
/s/ Ted O. Christianson, Treasurer
/s/ Todd R. Cate, VP Operations
Authorized Signature
Authorized Signature
Ted O. Christianson
4/6/2016
Todd R. Cate 4/6/16
Print Name & Title
Date
Print Name & Title
Date




4 of 5



--------------------------------------------------------------------------------





EXHIBIT A


Wholesale Advance Rates and Curtailment Rates on Eligible Inventory
(“Terms Schedule”)
Titan Wholesale Advance Rates
Equipment Age
Type
Advance Rate
0 – 12 Months
New
90%
13 – 24 Months
New (<25 hours)
80%
13 – 24 Months
Used (>25 hours)
80%
25 – 36 Months
Used
70%
37 – 48 Months
Used
60%
49 – 84 Months
Used
50%
84+ Months
Used
0%





Titan Curtailment Payment Schedule
Start Period
Payment Date
Payment %
Funding Date
9 Months
5%
Funding Date
12 Months
5%
Funding Date
15 Months
5%
Funding Date
18 Months
10%
Funding Date
21 Months
10%
Funding Date
24 Months
DIF








5 of 5

